DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In light of the IDS filed 9/30/21, the examiner withdraws previously indicated allowable subject matter.

Drawings
The drawings are objected to because figures 7-11 each have extraneous lines and numbers that do not add to the explanation of the method. If anything, the numbers create confusion.  For example, fig. 7, describes a method (070) with in two boxes, similar to a flow chart. However, each of the boxes has a line extending to an unnecessary element number (071 and 072).  The problem exacerbates itself with each additional figure (080, 090, 100 and 110) incorporating the original method (070) which includes the previously mentioned extraneous lines and numbers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 010, 020, 030, 040, 050, 080, 090, 100, 110.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Please consider removing the extraneous numbers and lines to the right of the boxes (---- 071, ----- 072, ---- 081, etc.) from the figures and the specification.  Additionally, please confirm that method (070) in its entirety is accurate within the context of the other methods.  If it is not, the figures need to reflect the correct method.  For example, figure 11, includes method (100), and method (100) includes the method (070).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 1, it is unclear how the processor wipes the fluid ejection device.  
With regard to claim 7, as written, it is unclear which fluid ejection device temperature is being used to determine the amount of treatment fluid.  The claim previously recites “an array of fluid ejection devices.”

With regard to Claim 15, there is a lack of antecedent basis with regard to the claimed “each set of nozzles.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH03258553A to Akiyama.
With regard to Claim 1, as best understood, Akiyama teaches a method to wipe a fluid ejection device (1a-1d) comprising:
determining, by a processor (100), an amount of treatment fluid based on a temperature of the fluid ejection device (lines 292-295) ; and
wiping, by the processor, the fluid ejection device with the determined amount of treatment fluid and a wiping medium (10) when the temperature of the fluid ejection device exceeds a first predetermined temperature (lines 317-330).
With regard to Claim 2, as best understood, Hasegawa teaches further comprising: measuring the temperature of the fluid ejection device by a temperature sensor (20) (line 303). 
Claim 3, as best understood, Akiyama teaches further comprising: applying the determined amount of treatment fluid onto the wiping medium; and wiping the fluid ejection device with the treated wiping medium to clean the fluid ejection device (lines 203-233). 
With regard to Claim 4, as best understood, Akiyama teaches further comprising:
applying the determined amount of treatment fluid onto an orifice plate of the fluid ejection device (lines 234-240); and wiping the treated orifice plate of the fluid ejection device with the wiping medium to clean the fluid ejection device (lines 234-240).
With regard to Claim 5, as best understood, Akiyama teaches further comprising: wiping the fluid ejection device with the wiping medium at a first wiping frequency (lines 265-297).
With regard to Claim 6, as best understood, Akiyama teaches further comprising:
determining if the temperature of the fluid ejection device exceeds a second predetermined temperature (T0), the second predetermined temperature higher than the first predetermined temperature (T1); and wiping the fluid ejection device with the wiping medium at a second wiping frequency, the second wiping frequency higher than the first wiping frequency (lines 319-330).
With regard to Claim 7, as best understood, Akiyama teaches further comprising:  determining a temperature for each fluid ejection device of an array of fluid ejection devices; and determining for each fluid ejection device in the array of fluid ejection devices the determined amount of treatment fluid based on the temperature of the fluid ejection device (lines 117 and 292-295). 
With regard to Claim 9, Akiyama teaches a system comprising: 

a controller (100) to receive a measurement of a temperature of the fluid ejection device and to control the fluid applicator to apply the treatment fluid when the temperature of the fluid erection device exceeds a first predetermined temperature (lines 292-330). 
With regard to Claim 10, Akiyama teaches a system further comprising: a temperature sensor (20) to measure the temperature of the fluid ejection device (line 303), wherein the controller (100) is to receive the measured temperature of the fluid ejection device from the temperature sensor (lines 483-500). 
With regard to Claim 11, Akiyama teaches a system further comprising:  a service station (11) to provide a wiping medium (9) for wiping the fluid ejection device (1a-1d), wherein the fluid applicator (23a-23d) is to apply the treatment fluid onto the provided wiping medium (lines 141-233). 
With regard to Claim 12, Akiyama teaches a system wherein the fluid applicator (23a-23d) is to apply the treatment fluid for wiping a nozzle array, and
wherein the controller (100) is to receive a measurement of a temperature of the nozzle array and is to control the fluid applicator to apply the treatment fluid for wiping a set of nozzles from in the nozzle array based on the temperature of the nozzle array (line 303, and 317-330). 
With regard to Claim 13, Akiyama teaches a non-transitory computer readable storage medium storing instructions that, when executed by a processor (line 153-157), cause the processor to:  determine a temperature of a print head installed in a printer 

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of Claim 14 is the inclusion of the limitations further comprising instructions that, when executed by the processor, cause the processor to: control the fluid applicator to eject no treatment fluid onto the wiping . 
Claims 8 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of Claim 8 is the inclusion of the limitations relating each fluid ejection device of the array of fluid ejection devices with a section of the wiping medium, so that each fluid ejection device of the array of fluid ejection devices is wiped with the related section: and applying on each section of the wiping medium the determined amount of treatment fluid for the fluid ejection device related to that section.   It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
The primary reason for the allowance of Claim 15 is the inclusion of the limitations further comprising instructions that, when executed by the processor, cause the processor to: determine a temperature of each set of nozzles in a print head array, and based on the temperature of each set of nozzles, determine for each set of nozzles an amount of treatment fluid to eject from the fluid applicator onto the wiping medium for servicing the set of nozzles.   It is these features found in the claim(s) which have not 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853